DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,133,996 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because 
Instant Application
U.S. Patent No. 11,133,996 B2.
Claim 1, A method comprising: querying a first communication device at a first time to determine a value of an operational parameter of the first communication device at the first time, wherein the parameter is related to a communication link between a second communication device and the first communication device; querying the first communication device at a second time to determine a value of the operational parameter at the second time; and recording a disconnection event for the communication link between the second communication device and the first communication device, wherein such recording is responsive to the value of the operational parameter at the second time being less than the value of the operational parameter at the first time or less than an expected value of the operational parameter at the second time.
Claim 1. A method for connectivity diagnostics comprising: monitoring, at a first communication device, one or more operational parameters for connectivity of one or more communication links between the first communication device and one or more second communication devices; determining and recording one or more events based on the monitored one or more operational parameters; uploading the recorded one or more events to a computing device for connectivity diagnostics for the one or more communication links, the connectivity diagnostics comprises determining whether a second communication device, among the one or more second communication devices, decoupled from the first communication device; and optimizing a configuration of a first communication device based at least on whether the second communication device decoupled from the first communication device; wherein optimizing the configuration comprises varying, for the first communication device, one or more parameters.
Claim 10, An apparatus comprising: a management entity communicatively coupled to a first communication device, the management entity operable to: query the first communication device at a first time to determine a value of an operational parameter of the first communication device at the first time, wherein the operational parameter is related to a communication link between a second communication device and the first communication device; query the first communication device at a second time to determine a value of the operational parameter at the second time; and record a disconnection event for the communication link between the second communication device and the first communication device, wherein such recording is responsive to the value of the operational parameter at the second time being less than the value of the operational parameter at the first time or less than an expected value of the operational parameter at the second time.
Claim 16. A communication system comprising: a first communication device in communication with one or more second communication devices via one or more communication links respectively, the first communication is operable to: monitor one or more operational parameters for connectivity of the one or more communication links; determine and record one or more events based on the monitored one or more operational parameters; and upload the record of one or more events; and a management entity communicatively coupled to the first communication device to receive the uploaded record of one or more events, the management entity implements connectivity diagnostics for the one or more communication links based on the recorded one or more events, the connectivity diagnostics comprises determining whether a second communication device, among the one or more second communication devices, decoupled from the first communication device, the management entity optimizes a configuration of a first communication device based at least on whether the second communication device decoupled from the first communication device, optimizing the configuration comprises varying, for the first communication device, one or more parameters.
Claim 17 Non-transitory machine-readable storage medium or media having comprising one or more sequences of instructions which, when executed by one or more processors, cause steps to be performed comprising: querying a first communication device at a first time to determine a value of an operational parameter of the first communication device at the first time, wherein the parameter is related to a communication link between a second communication device and the first communication device; querying the first communication device at a second time to determine a value of the operational parameter at the second time; and recording a disconnection event for the communication link between the second communication device and the first communication device, wherein such recording is responsive to the value of the operational parameter at the second time being less than the value of the operational parameter at the first time or less than an expected value of the operational parameter at the second time.
Claim 1. A method for connectivity diagnostics comprising: monitoring, at a first communication device, one or more operational parameters for connectivity of one or more communication links between the first communication device and one or more second communication devices; determining and recording one or more events based on the monitored one or more operational parameters; uploading the recorded one or more events to a computing device for connectivity diagnostics for the one or more communication links, the connectivity diagnostics comprises determining whether a second communication device, among the one or more second communication devices, decoupled from the first communication device; and optimizing a configuration of a first communication device based at least on whether the second communication device decoupled from the first communication device; wherein optimizing the configuration comprises varying, for the first communication device, one or more parameters.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY P CATTUNGAL whose telephone number is (571)270-7525. The examiner can normally be reached M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 5712723940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AJAY CATTUNGAL/Primary Examiner, Art Unit 2467